Citation Nr: 1747846	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-28 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a disability rating in excess of 60 percent for polymorphic light eruption syndrome.  

2.  Entitlement to a disability rating in excess of 10 percent for reflex sympathetic dystrophy of the right lower extremity prior to April 21, 2017, and in excess of 20 percent from April 21, 2017.  


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from October 1981 to September 2001.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2016, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran a new VA examination regarding his nerves condition and to clarify whether there are separate diagnoses for his skin conditions.  Since the remand, the Veteran underwent a nerves VA examination in May 2017.  As there has been substantial compliance with the June 2016 remand directives regarding the Veteran's nerves condition, further remand is not required regarding this claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

However, as explained below, review of the skin VA examinations performed since the June 2016 remand show there was not substantial compliance with the remand directives, and another examination is warranted.  Stegall v. West, 11 Vet. App. at 271.

The Board notes that the Veteran requested a Travel Board hearing.  In a May 2016 statement, the Veteran canceled his request for a hearing.  There are no additional requests for a hearing of record.  As such, the Board considers the Veteran's request for a hearing satisfied.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2016).

During the appeal, the Veteran was granted a 60 percent rating for his skin disorder with polymorphic light eruption syndrome in a March 2017 rating decision.  His rating for reflex sympathetic dystrophy of the right lower extremity was increased to 20 percent in a June 2017 rating decision.  As neither increased rating represents a full grant of the benefits sought, the matters remain on appeal before the Board.

The issue of an increased rating for polymorphic light eruption syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

During the entire appeal period, the Veteran's reflex sympathetic dystrophy of the right lower extremity has manifested in neuritis characterized by muscle atrophy, sensory disturbances, and constant pain.  


CONCLUSION OF LAW

During the entire appeal period, the Veteran's symptoms of his reflex sympathetic dystrophy of the right lower extremity were commensurate with a 40 percent rating.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.13, 4.123, 4.124, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in October 2009.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the nerves VA examination afforded the Veteran in May 2017 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner considered the Veteran's symptoms and history, performed appropriate testing, and addressed all relevant rating criteria.   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Increased Rating

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim for an increase was filed when the disability may have been more severe than at other times during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the instant case, the Veteran was granted service connection for reflex sympathetic dystrophy of the right lower extremity in August 2006 and filed a claim for increase on October 1, 2009.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  As the Veteran filed his claim for increase for the condition on appeal on October 1, 2009, the period under consideration begins on October 1, 2008. 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

The Veteran's sympathetic dystrophy of the right lower extremity has been evaluated under Diagnostic Code 8520.  38 C.F.R. 4.124a (2016).  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  

Complete paralysis of the sciatic nerve; foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

While the rating schedule does not define terms such as "mild," "moderate," or "severe," it does provide some guidance regarding neurological disabilities.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The rating schedule provides that cranial or peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

Evidence 

The Veteran contends that his reflex sympathetic dystrophy of the right lower extremity is more disabling than reflected by the assigned ratings.  There are various VA and private treatment reports as well as lay statements of record regarding this condition during the appeal period.  

As to medical evidence, chronologically, an April 2010 report from Medical and Longevity Center of Virginia regarding the Veteran's right leg nerve condition indicates that his sensory function was abnormal with findings of decreased sensation for the right posterior thigh, calf, and foot.  The examiner indicated that in regard to the sciatic nerve, the peripheral nerve examination revealed neuritis.  The report also indicates there was no motor dysfunction demonstrated and that the Veteran's motor function was within normal limits.  

A September 2011 report from UT Health Science Center indicates an impression for monoclonal gammopathy of undetermined significance and peripheral motor and sensory neuropathy not otherwise specified.  The report also indicates muscle atrophy.

In May 2017, the Veteran underwent a VA examination for his peripheral nerve condition.  The examiner indicated a diagnosis for reflex sympathetic dystrophy of the right lower extremity with atrophy.  The Veteran's symptoms for the right lower extremity were indicated to be constant pain, severe paresthesias and/or dysesthesias, and severe numbness.  The examiner also indicated muscle atrophy and provided measurements in centimeters of the normal side and atrophied side as 51 cm for the right leg at maximum muscle bulk and 53 cm on the left side.  Muscle strength testing indicated all normal flexion for the Veteran's right lower extremity.  

Physical examination revealed all normal reflexes.  Sensory testing indicated decreased senses for the lower right leg/ankle and right foot/toes.  The examiner indicated there were no trophic changes and that the Veteran had a normal gait.  The examiner indicated that special tests for median nerve evaluation were negative for Phalen's sign or Tinel's sign for the right extremity.

As to nerves affected for the right lower extremity, the examiner indicated moderate incomplete paralysis for the right sciatic nerve.  No other nerves were indicated to have been affected.  The examiner noted the Veteran's occasional use of an assistive device (brace) for the right knee.  The examiner indicated there was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis due to peripheral nerve conditions.  The examiner indicated there are no scars (surgical or otherwise) related to any peripheral nerve conditions or to the treatment of any peripheral nerve conditions.  The examiner also indicated there were no other pertinent physical findings, complications, conditions, signs or symptoms.  

As to lay statements, in his April 2011 notice of disagreement, the Veteran indicated that the April 2010 examiner informed him that his right leg from the thigh to the calf has suffered serious, permanent atrophy of muscles throughout the leg.  He stated that the doctor compared the size and definition of muscle on the left leg to that of his right leg and noted "dramatic and drastic differences."  He also indicated that in July 2010, he tried to climb a small house ladder and his right leg gave out due to his condition.  The Veteran indicated that the drastic differences coupled with his foot drop, severe right knee weakness/flexion problems, physical examinations and other medical records alone should be enough evidence for an evaluation of 60 percent.  He stated that, "There is clearly a severe neurological impairment causing major debilitating impacts on my life including constant pain when I walk and a foot drop issue that caus[es] me to trip and fall down."

Merits

Having reviewed the record, the Board finds that an increase to a 40 percent rating is warranted for the Veteran's reflex sympathetic dystrophy for the right lower extremity during the entire period on appeal prior to and from April 21, 2017.    

As to the period of the appeal prior to April 21, 2017, the record reflects that neuritis of the sciatic nerve and sensory disturbances were noted as early as April 2010.  Muscle atrophy was noted in September 2011.  As to the period of the appeal from April 21, 2017, the May 2017 VA examiner also indicated sciatic nerve impairment, muscle atrophy and sensory disturbances as well as constant pain.  These assessments are also in line with the Veteran's reports of decreased senses and constant pain due to his nerve condition.  

Given his symptoms throughout the appeal period, the Board determines that the Veteran's condition cannot be said to have been wholly sensory (numbness and tingling) during the appeal period.  As such, the Board finds that a rating higher than that commensurate with wholly sensory symptoms is warranted throughout the appeal period.  The maximum rating for wholly sensory symptoms is that for moderate incomplete paralysis.  Accordingly, the Board determines that the Veteran's symptoms throughout the appeal period more nearly approximate the next highest level under Diagnostic Code 8520, which is moderately severe incomplete paralysis.  38 C.F.R. § 4.124a.  The Board therefore grants a 40 percent rating during the appeal period prior to and from April 21, 2017.  

The Board acknowledges that the May 2017 VA examiner characterized the Veteran's incomplete paralysis as moderate.  However, the examiner's use of terminology is not dispositive and instead, all evidence must be considered.  38 C.F.R. §§ 4.2, 4.6.  Guided by the Veteran's overall disability picture, the Board determines, as discussed, that the Veteran's symptoms more nearly approximate a 40 percent rating.  However, a higher rating is not warranted.  

The Board acknowledges that the record reflects muscle atrophy of the Veteran's right lower extremity.  However, there is no indication that the Veteran's muscle atrophy is marked, which is required under Diagnostic Code 8520 for a 60 percent rating.  38 C.F.R. § 4.124a.  The Board has considered the Veteran's report that the April 2010 examiner informed him that there are drastic differences between the size and definition of his right and left leg muscles.  While the Veteran is competent to relay a contemporaneous diagnosis, see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the April 2010 record does not reflect this assertion by the examiner.  Furthermore, the May 2017 VA examiner provided exact measurements for the Veteran's muscle atrophy of his right lower extremity but did not indicate that these measurements, a 2 centimeter difference, were indicative of marked muscle atrophy.  Without competent medical evidence of marked muscle atrophy, a 60 percent rating is not warranted.  

Nor is a higher rating warranted when considering 38 C.F.R. § 4.123.  38 C.F.R. § 4.123 provides that the maximum rating that may be assigned for neuritis with sciatic nerve involvement not characterized by organic changes referred to in the provision (loss of reflexes, muscle atrophy, sensory disturbances, and constant pain) will be that for moderately severe, incomplete paralysis (which, as discussed, is 40 percent).  As the symptoms listed in 38 C.F.R. § 4.123 are listed conjunctively, all symptoms must be present to warrant a higher rating than moderately severe incomplete paralysis for the sciatic nerve.  While the record reflects that the Veteran experiences sensory disturbances, constant pain, and muscle atrophy, the record does not reflect any loss of reflexes.  To the contrary, the record consistently reflects that the Veteran had normal reflexes during the appeal period.  

The record also does not reflect that the Veteran has complete paralysis of his lower right extremity.  The Board acknowledges the Veteran's statement that his right foot drags and drops.  However, the record does not reflect that his foot dangles and drops with no active movement below his knee.  The Veteran stated that he climbed a ladder, which is indicative of some movement of both his lower extremities.  Additionally, the record consistently indicates that there is no motor dysfunction or abnormal flexion for the Veteran's right lower extremity.  Lacking competent medical evidence of complete paralysis of the sciatic nerve, an 80 percent rating is not warranted.  

The Board has also considered whether a higher rating is warranted under other potentially applicable diagnostic codes regarding the Veteran's condition.  Trophic changes are relevant when rating neurological conditions.  Trophic changes are covered under Diagnostic Code 7115.  38 C.F.R. § 4.104.  However, the May 2017 examiner indicated that the Veteran does not have trophic changes.  Scars are also relevant, which are covered under Diagnostic Codes 7800-7805.  38 C.F.R. § 4.118.  However, the May 2017 VA examiner also indicated that the Veteran does not have any scars associated with his nerves condition.  Amputation with the need for prosthesis is relevant as well, which for the lower extremity is covered under Diagnostic Codes 5056 and 5160-5173.  38 C.F.R. § 4.71a.  The May 2017 VA examiner also indicated that the Veteran would not be equally well served by amputation.  As the VA examiner physically examined the Veteran and conducted appropriate testing, the Board finds the May 2017 assessment probative.  As such, the Board finds that the Veteran's overall disability picture for his nerves condition does not warrant application of other diagnostic codes.  

Given the evidence, the Board assigns a rating of 40 percent, but no higher, for the Veteran's reflex sympathetic dystrophy of the right lower extremity throughout the appeal period.  


ORDER

A 40 percent rating for the Veteran's reflex sympathetic dystrophy for the right lower extremity for the entire appeal period is granted.


REMAND

Although further remand is regrettable, the Board finds that additional development is necessary regarding the Veteran's claim for an increased rating for polymorphic light eruption syndrome.

In June 2016, the Board remanded the appeal to clarify whether the Veteran has separate diagnoses for herpes simplex (claimed as a skin disorder) and polymorphic light eruption syndrome.  The Board also referred the issue of entitlement to service connection for herpes simplex to the AOJ for initial consideration.  

In February 2017, the Veteran underwent a VA examination for his herpes simplex, and a positive nexus opinion was provided.  Pursuant to this opinion, service connection for herpes simplex was granted in March 2017.  In that rating decision, the RO combined the diagnoses for herpes simplex and polymorphic light eruption syndrome and increased the rating to 60 percent because of systemic treatment.  

However, the Board finds that additional development is necessary.  The record remains unclear as to whether the Veteran's symptoms of herpes simplex and his symptoms of polymorphic light eruption syndrome are distinct, and if not, which symptoms are attributable to each diagnosis, and if a separate rating may be appropriate.  As such, the June 2016 remand directives have also not been substantially complied with, and further remand is required.  Stegall v. West.  

In the February 2017 Disability Benefits Questionnaire (DBQ) for herpes simplex, the VA examiner indicated that the Veteran's herpes simplex had its onset in October 1983.  The VA examiner indicated that the condition manifests in outbreaks on the Veteran's buttocks.  The VA examiner did not mention polymorphic light eruption syndrome.  Additionally, a June 2009 private letter from K. J. T. Adult and Pediatric Dermatology, which indicates systemic treatment for a skin disorder, refers only to herpes simplex.  

In May 2017, the Veteran underwent another VA examination for his polymorphic light eruption syndrome.  The VA examiner indicated that the condition had its onset in July 1994 with burning and outbreaks on the arms.  The VA examiner indicated that the condition now manifests in pain and itchy light eruption on the Veteran's face, neck, and arms when exposed to sunlight.  The VA examiner did not mention a diagnosis of herpes simplex.  

As it has not been established whether the Veteran's symptoms of herpes simplex and polymorphic light eruption syndrome are distinct, further remand is necessary.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (holding that the Board may have a duty to seek clarification of unclear or insufficient medical opinions).  

Accordingly, the case is REMANDED for the following action:

1.  Have the Veteran identify any additional treatment records regarding his herpes simplex and his polymorphic light eruption syndrome.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable the AOJ to obtain any additional evidence pertinent to his herpes simplex and his polymorphic light eruption syndrome.  If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records.  If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should inform the Veteran and his representative of such and request that they submit the outstanding evidence.

2.  Schedule the Veteran for a new VA examination to assess the current manifestations and severity of both his herpes simplex and his polymorphic light eruption syndrome.  Schedule separate examinations if deemed necessary.  

The claims file must be made available to the examiner, and the examiner should state in the opinion that review of the electronic record was accomplished.

The examiner is asked to review all pertinent records associated with the claims file and any assertions made by the Veteran regarding his symptoms for both conditions.  The examiner is advised that the Veteran is competent to attest to observable symptoms, such as pain.  If there is a medical basis to support or doubt the Veteran's reports of symptomatology, the examiner should provide a fully reasoned explanation.

The examiner must provide all information required for rating purposes.  

Specifically, the examiner is asked to 
a. Discuss whether there is any clinical association between the Veteran's herpes simplex and his polymorphic light eruption syndrome.  

b. Identify all symptoms and indicate whether the signs and symptoms attributable to each diagnosis can be differentiated, and if so, identify the symptoms attributable to each diagnosis.    

All opinions provided must be accompanied by a rationale.  

3.  After completing the above actions, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


